Citation Nr: 0626633	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-32 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In connection with his appeal, the veteran testified at a 
videoconference hearing in September 2005 before the 
undersigned Veterans Law Judge and accepted such hearing in 
lieu of an in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2005).  A transcript of the hearing is 
associated with the claims file.

The veteran's appeal was previously before the Board in 
December 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by Level 
II hearing loss in the right ear and Level I hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).
In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in February 2005 and 
January 2006, to include notice that he submit any pertinent 
evidence in his possession.  In addition, he was provided 
notice concerning the effective-date element of the claim by 
letter mailed in March 2006.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2005).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2005).

Analysis

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss which is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  

The veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating because he is not able to hear in 
settings where there is background noise, i.e., a public 
setting where more than one person is talking and 
consequently, he is not able to carry on conversations in 
public settings.

Although the Board is sympathetic to the veteran's 
complaints, as explained above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.

The veteran was afforded a VA audiological examination on a 
fee-basis in March 2003.  The following audiometric findings 
were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	10	25	50	60	36.2
Left (db):	10	25	45	55	33.75

Speech eudiometry results were speech recognition ability of 
96 percent in the right ear and 80 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level III 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2005).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The most recent and up to date measurements of the veteran's 
hearing ability in the record come from a VA audiological 
examination and ear disease examination conducted in April 
2006.  This examination was performed in response to the 
veteran's claim that his service-connected hearing loss 
disability had worsened since an examination conducted in 
March 2003.  The evaluation produced the following 
audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	30	50	60	40
Left (db):	10	20	45	60	33.75

Speech audiometry results for the April 2006 examination show 
speech recognition ability of 88 percent in the right ear and 
100 percent in the left ear.  The diagnosis was mild to 
moderately-severe high frequency sensori-neural hearing loss 
for the right ear and a moderate to severe high frequency 
sensori-neural hearing loss for the left ear.

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VIA (2005).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

Although VA outpatient records showing that the veteran has 
been followed for hearing loss and statements from the 
veteran's private physician relating to the veteran's hearing 
loss are also of record, they do not provide the information 
required for rating purposes.  

Accordingly, the Board concludes that the disability is 
properly evaluated as noncompensably disabling. 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


